EXHIBIT 10.8
United Community Financial Corp.
AMENDED AND RESTATED
1999 LONG-TERM INCENTIVE PLAN
10.8-A

 



--------------------------------------------------------------------------------



 



United Community Financial Corp.
AMENDED AND RESTATED
1999 LONG-TERM INCENTIVE PLAN
INDEX

      SECTION   DESCRIPTION
 
   
1
  Purpose of the Plan
 
   
2
  Definitions
 
   
3
  Types of Awards Covered
 
   
4
  Administration
 
   
5
  Eligibility
 
   
6
  Shares of Stock Subject to the Plan
 
   
7
  Stock Options
 
   
8
  Stock Appreciation Rights
 
   
9
  Restricted Stock
 
   
10
  Performance Awards
 
   
11
  Other Stock-Based Incentive Awards
 
   
12
  Exercise of Options
 
   
13
  Rights in Event of Death, Disability or Retirement
 
   
14
  Award Agreements
 
   
15
  Tax Withholding
 
   
16
  Change of Control
 
   
17
  Dilution or Other Adjustment
 
   
18
  Transferability
 
   
19
  Amendment, Termination or Modification
 
   
20
  General Provisions
 
   
21
  Plan Effective Date
 
   
22
  Plan Termination
 
   
23
  Governing Law

10.8-B

 



--------------------------------------------------------------------------------



 



United Community Financial Corp.
AMENDED AND RESTATED
1999 LONG-TERM INCENTIVE PLAN
SECTION 1
Purpose of the Plan

1.1   The purpose of the United Community Financial Corp. Amended and Restated
1999 Long-Term Incentive Plan is to attract and retain qualified directors,
directors emeritus and employees and to strengthen the mutuality of interests
between such directors, directors emeritus and employees and the Corporation’s
shareholders by providing directors, directors emeritus and employees with a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Corporation.

1.2   The Plan was adopted by the Board on May 20, 1999, and was approved by the
shareholders of the Corporation on July 12. 1999. The Plan is hereby amended and
restated effective as of October 20, 2008, for compliance with Section 409A of
the Code and to make other administrative clarifications.

SECTION 2
Definitions

2.1   Unless the context indicates otherwise, the following terms, when used in
this Plan, shall have the meanings set forth in this Section:

  a)   “Award” means a grant or award under this Plan in the form of an Option,
an SAR, Restricted Shares, a Performance Award or any other stock-based
incentive award.     b)   “Board” means the Board of Directors of the
Corporation.     c)   “Change of Control” means an event defined in Section 16
of this Plan.     d)   “Code” means the Internal Revenue Code of 1986, as
amended, and related Treasury Regulations.     e)   “Committee” means any
Committee comprised of three or more Outside Directors designated by the Board
to administer the Plan in accordance with Section 4 of this Plan.     f)  
“Common Shares” means the common shares, without par value, of the Corporation.
    g)   “Corporation” means United Community Financial Corp.

10.8-1

1



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

  h)   “Deferred Shares” means an award made pursuant to Section 11 of this Plan
of the right to receive Common Shares in lieu of cash thereof at the end of a
specified time period.     i)   “Director” means any member of the Board of
Directors of the Corporation or the Board of Directors of a Subsidiary.     j)  
“Director Emeritus” means any director emeritus of the Corporation or a
Subsidiary.     k)   “Disability” means (i) with respect to any Award that is
subject to Section 409A of the Code, the Grantee is (A) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, (B) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Grantee’s employer, or (C) determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board; and (ii) with respect
to any other Awards, permanent and total disability within the meaning of
Section 22(e)(3) of the Code.     l)   “Effective Date” means the date defined
in Section 21.1 of this Plan.     m)   “Employee” means any full-time employee
of the Corporation or any of its Subsidiaries (including Directors or Directors
Emeritus who are employed on a full-time basis by the Corporation or any of its
Subsidiaries).     n)   “Exchange Act” means the Securities Exchange Act of
1934, as amended.     o)   “Fair Market Value” of a Common Share on a given date
shall be based upon the last sales price or, if unavailable, the average of the
closing bid and asked prices of a Common Share on such date (or, if there was no
trading or quotation in the Common Shares on such date, on the next preceding
date on which there was trading or quotation) if the Common Shares are listed on
a national securities exchange or quoted on an interdealer quotation system. If
the Common Shares are not listed on a national securities exchange or quoted on
an interdealer quotation system, the Fair Market Value of a Common Share shall
be determined: (i) with respect to an ISO, within the meaning of Section 422 of
the Code; (ii) with respect to any Award that is subject to Section 409A of the
Code or any NQSO or SAR, by the reasonable application of a reasonable valuation
method within the meaning of Treasury Regulation §1.409A-1(b)(5)(iv)(B); and
(iii) with respect to any other Award, by the Committee in good faith based upon
the best available facts and circumstances at the time.

10.8-2

2



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

  p)   “Grantee” means a person granted an Award under this Plan.     q)  
“Immediate Family” means, with respect to a given Grantee, that Grantee’s
spouse, children or grandchildren (including adopted children or grandchildren).
    r)   “ISO” means an Award that is intended to qualify as an incentive stock
option under Section 422 of the Code, as now or hereafter constituted.     s)  
“Non-Employee Director” means a Director or Director Emeritus of the Corporation
or a Subsidiary who is not an Employee.     t)   “NQSO” means an Award that is
not intended to qualify as an incentive stock option under Section 422 of the
Code, as now or hereafter constituted.     u)   “Options” refers collectively to
NQSOs and ISOs issued under this Plan.     v)   “OTS” means the Office of Thrift
Supervision, Department of the Treasury.     w)   “Outside Director” means a
non-employee Director or Director Emeritus within the meaning of
Rule 16b-3(b)(3) under the Exchange Act, or any successor thereto, who is also
an “outside director” within the meaning of Section 162(m) of the Code and the
regulations thereunder.     x)   “Performance Award” means an Award under the
Plan, payable in cash, Common Shares, other securities or other awards which
confers on the holder thereof the right to receive payments upon the achievement
of certain performance goals during the performance periods established by the
Committee.     y)   “Permitted Transferee” means any individual or entity as
defined in Section 18.2 of this Plan.     z)   “Plan” means this Amended and
Restated 1999 Long-Term Incentive Plan as set forth herein and as amended from
time to time.     aa)   “Restricted Shares” means an Award of Common Shares
subject to restrictions on transfer and/or any other restrictions on incidents
of ownership as the Committee may determine.     bb)   “Retirement” means the
retirement of a Grantee between ages 60 and 64 with 15 or more years of service
to the Corporation or a Subsidiary, or the retirement of a Grantee at or after
age 65.     cc)   “Rules” means Rule 16(b)(3) and any successor provisions
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act.     dd)   “SAR” means an Award constituting the right to receive,
upon surrender of the right, but without payment, an amount payable in cash.

10.8-3

3



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

  ee)   “Subsidiary or Subsidiaries” means (i) with respect to an ISO, a
“subsidiary corporation” as defined in Section 424(f) of the Code or a “parent
corporation” as defined in Section 424(e) of the Code; (ii) with respect to a
NQSO, SAR or any Award that is subject to Section 409A of the Code, any person
with whom the Corporation would be considered a single employer under Section
414(b) or (c) of the Code; and (iii) with respect to any other Award, any entity
or entities in which the Corporation owns a majority of the voting power.    
ff)   “Ten Percent Shareholder” means any Employee who, at the time an ISO is
granted, owns, directly or indirectly, more than 10% of the combined voting
power of all classes of stock of the Corporation or any Subsidiary, within the
meaning of Section 422 of the Code.     gg)   “Terminated for Cause” means any
removal of a Director or discharge of an Employee for the personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of a
material provision of any law, rule or regulation (other than traffic violations
or similar offenses) or a material violation of a final cease-and-desist order
or for any other action of a Director or Employee which results in a substantial
financial loss to the Corporation or a Subsidiary.

SECTION 3
Types of Awards Covered

3.1   Awards granted under this Plan may be:

  a)   Options which may be designated as:     (i)   NQSOs; or     (ii)   ISOs;
    b)   SARs;     c)   Restricted Shares;     d)   Performance Awards; or    
e)   other forms of stock-based incentive awards.

SECTION 4
Administration

4.1   This Plan shall be administered by the Committee. The members of the
Committee shall be appointed from time to time by the Board. Members of the
Committee shall

10.8-4

4



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
serve at the pleasure of the Board, and the Board may from time to time remove
members from, or add members to, the Committee. Subject to the provisions of
this Plan and applicable law, the Committee shall have full discretion and the
exclusive power:

  a)   to select the Employees, Directors and Directors Emeritus who will
participate in the Plan and to make Awards to such Employees, Directors and
Directors Emeritus;     b)   to determine the times at which Awards shall be
granted and any terms and conditions with respect to Awards as shall not be
inconsistent with the provisions of this Plan; and     c)   to resolve all
questions relating to the administration of this Plan and applicable law.

4.2   The interpretation of, and application by, the Committee of any provision
of this Plan shall be final and conclusive. The Committee, in its sole
discretion, may establish rules and guidelines relating to this Plan as it may
deem appropriate.

4.3   A majority of the members of the Committee shall constitute a quorum for
the transaction of business. An action in writing by all members of the
Committee then serving shall be fully effective as if the action had been taken
by unanimous vote at a meeting duly called and held.

4.4   The Committee may employ such legal counsel, consultants, and agents as it
may deem desirable for the administration of this Plan and may rely upon any
opinion received from any retained counsel or consultant and any computation
received from any retained consultant or agent. The Committee shall keep minutes
of its actions under this Plan.

4.5   No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to this Plan or any Awards. If a
member of the Board or of the Committee is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of anything
done or not done by such member in such capacity under or with respect to this
Plan, the Corporation shall indemnify such member against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by such member in connection with such action, suit or
proceeding if such member acted in good faith and in a manner such member
reasonably believed to be in or not opposed to the best interests of the
Corporation and its Subsidiaries and, with respect to any criminal action or
proceeding, had no reasonable cause to believe such member’s conduct was
unlawful.

10.8-5

5



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
SECTION 5
Eligibility

5.1   The individuals who shall be eligible to participate in this Plan shall be
Directors, Directors Emeritus, officers, management, and such other key
Employees of the Corporation and the Subsidiaries as the Committee may from time
to time determine.

SECTION 6
Shares of Stock Subject to the Plan

6.1   Awards may be granted with respect to the Common Shares.

6.2   Shares delivered upon exercise of an Award, at the election of the Board,
may be Common Shares that are authorized but previously unissued, or Common
Shares reacquired by the Corporation, or both.

6.3   The maximum number of Common Shares that may be issued pursuant to Awards
granted under this Plan, subject to adjustment as provided in Section 17 of this
Plan, shall be 3,471,562 Common Shares, all of which may be granted as ISOs. For
the purpose of computing the total number of Common Shares available for Awards
under this Plan, there shall be counted against the foregoing limitation the
number of Common Shares subject to issuance upon exercise of Awards as of the
dates on which such Awards are granted. If any Awards are forfeited, terminated
or exchanged for other Awards, or expire unexercised, the Common Shares which
were theretofore subject to such Awards shall again be available for Awards
under this Plan to the extent of such forfeiture, termination or expiration of
such Awards.

6.4   Notwithstanding any other provision of this Plan to the contrary, subject
to adjustment as provided in Section 17 of this Plan, the maximum number of
Common Shares that may be issued to any individual during the term of this Plan
pursuant to Options granted under this Plan shall be 25% of the number of Common
Shares that may be issued pursuant to this Plan.

6.5   Any Common Shares subject to an Award which, for any reason, expires or is
terminated unexercised, shall again be available for the grant of other Awards
under this Plan; provided, however, that forfeited shares or other securities
shall not be available for further Awards if the Grantee has realized any
benefits of ownership from such shares.

SECTION 7
Stock Options

7.1   The Committee may grant Options, as follows, which shall be evidenced by a
stock option agreement and may be designated as NQSOs or ISOs:

10.8-6

6



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
     a) NQSOs

  (i)   A NQSO is a right to purchase a specified number of Common Shares during
a period determined by the Committee, not to exceed ten years, at a price
determined by the Committee that is not less than the Fair Market Value of the
Common Shares on the date the Option is granted.     (ii)   The exercise price
of the NQSO may be paid in cash. At the discretion of the Committee, the
exercise price may also be paid by the tender of Common Shares to the
Corporation or through a combination of Common Shares and cash or through such
other means as the Committee determines are consistent with the purpose of this
Plan and applicable law. No fractional Common Shares will be issued or accepted
by the Corporation.     (iii)   No NQSO may be exercised more than ten years
after the date the NQSO is granted.     (iv)   The Committee may permit the
person exercising the NQSO, either on a selective or an aggregate basis, to
simultaneously exercise the NQSO and sell the Common Shares acquired, pursuant
to a brokerage or similar arrangement approved in advance by the Committee, and
use the proceeds from the sale as payment of the exercise price of the NQSO.

     (b) ISOs

  (i)   No ISO may be granted under this Plan to a Non-Employee Director.    
(ii)   To the extent the aggregate Fair Market Value (determined at the time of
the grant of the Award) of the number of Common Shares with respect to which
ISOs are exercisable under all plans of the Corporation or a Subsidiary for the
first time by a Grantee during any calendar year exceeds $100,000, or such other
limit as may be required by the Code, such ISOs shall be treated as NQSOs to the
extent of such excess.     (iii)   No ISO may be exercisable more than:

  A)   ten years after the date the ISO is granted in the case of a Grantee who
is not a Ten Percent Shareholder on the date the ISO is granted; and     B)  
five years after the date the ISO is granted in the case of a Grantee who is a
Ten Percent Shareholder on the date the ISO is granted.

  (iv)   The exercise price of any ISO shall be determined by the Committee and
shall not be less than:

10.8-7

7



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

  A)   the Fair Market Value of the Common Shares subject to the ISO on the date
of grant in the case of a Grantee who is not a Ten Percent Shareholder on the
date the ISO is granted; and     B)   110 percent of the Fair Market Value of
the Common Shares subject to the ISO on the date of grant in the case of a
Grantee who is a Ten Percent Shareholder on the date the ISO is granted.

  (v)   The Committee may provide that the exercise price under an ISO may be
paid by one or more of the methods available for paying the exercise price of an
NQSO under Sections 7.1(a)(ii) and (iv) of this Plan.

SECTION 8
Stock Appreciation Rights

8.1   The amount payable with respect to each SAR shall be equal in value to the
excess, if any, of the Fair Market Value of a Common Share on the exercise date
over the exercise price of the SAR. The exercise price of the SAR shall be
determined by the Committee and shall not be less than the Fair Market Value of
a Common Share on the date the SAR is granted. SARs may be granted in tandem
with an Option in which event the Grantee has the right to elect to exercise
either the SAR or the Option. Upon the election to exercise one of these Awards,
the other Award is subsequently terminated. Notwithstanding anything in the Plan
to the contrary, a tandem SAR may not be exercised with respect to an ISO if the
Fair Market Value of the ISO is less than the exercise price of the ISO. An SAR
may also be granted as an independent Award.

8.2   In the case of an SAR granted in tandem with an ISO to an Employee who is
a Ten Percent Shareholder on the date of such grant, the amount payable with
respect to each SAR shall be equal in value to the excess, if any, of the Fair
Market Value of a Common Share on the exercise date over the exercise price of
the SAR, which exercise price shall not be less than 110 percent of the Fair
Market Value of a Common Share on the date the SAR is granted.

8.3   The exercise price and exercise period of a SAR shall be established by
the Committee at the time the SAR is granted.

SECTION 9
Restricted Stock

9.1   Restricted Shares are Common Shares that are issued to a Grantee at a
price determined by the Committee, which price may be zero, and are subject to
restrictions on transfer and/or such other restrictions on incidents of
ownership as the Committee may determine.

10.8-8

8



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

9.2   The Committee shall specify in the restricted share award agreement the
terms upon which Restricted Shares shall vest; provided, however that the
Grantee continues to be employed by the Corporation on the vesting date.

9.3   The Committee may, in its discretion, provide for accelerated vesting of
Restricted Shares upon the achievement of specified performance goals to be
determined by the Committee.

9.4   A Grantee may make an election under Section 83(b) of the Code.

SECTION 10
Performance Awards

10.1   A Performance Award granted under this Plan:

  a)   may be denominated or payable in cash, Common Shares, Restricted Shares,
other securities or other Awards; and     b)   shall confer on the holder
thereof the right to receive payments, in whole or in part, upon the achievement
of such performance goals during such performance periods as the Committee shall
establish.

10.2   Subject to the terms of this Plan and any applicable Award agreement, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee.

SECTION 11
Other Stock-Based Incentive Awards

11.1   The Committee may from time to time grant Awards under this Plan that
provide a Grantee the right to purchase Common Shares or units that are valued
by reference to the Fair Market Value of the Common Shares (including, but not
limited to, phantom securities or dividend equivalents) or to receive Deferred
Shares. Such Awards shall be in a form determined by the Committee (and may
include terms contingent upon a Change of Control); provided that such Awards
shall not be inconsistent with the terms and purposes of this Plan.

SECTION 12
Exercise of Options

12.1   The Committee may provide for the exercise of Options in installments and
upon such terms, conditions and restrictions as it may determine subject to
applicable law and the other requirements of this Plan.

10.8-9

9



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

12.2   Except in the event of the death, Disability or Retirement of a Grantee,
upon the resignation or removal from the board of directors of any Grantee who
is a Director or upon the termination of employment of a Grantee who is not a
Director, any Option which has not yet become exercisable shall thereupon
terminate and be of no further force or effect, and, unless the Committee shall
specifically state otherwise at the time an Option is granted, any Option which
has become exercisable shall terminate if it is not exercised within three
months of such resignation, removal or termination of employment or
directorship.

12.3   Unless the Committee shall specifically state otherwise at the time an
Option is granted, in the event the employment or the directorship of a Grantee
is Terminated for Cause, any Option that has not been exercised shall thereupon
terminate and be of no further force or effect.

12.4   An Option granted hereunder shall be exercisable, in whole or in part,
only by written notice delivered in person or by mail to the Secretary of the
Corporation at its principal office, specifying the portion of the Option being
exercised and accompanied by payment of the exercise price and otherwise in
accordance with the stock option award agreement pursuant to which the Option
was granted.

SECTION 13
Rights in Event of Death, Disability or Retirement

13.1   If a Grantee dies, becomes subject to a Disability or enters Retirement
prior to termination of his or her right to exercise an Option in accordance
with the provisions of his or her stock option award agreement without having
totally exercised the Option, the stock option award agreement may provide that
the Option shall become exercisable in full on the date of the Grantee’s death,
Disability or Retirement, (i) in the event of the Grantee’s death, by the
Grantee’s estate or by the person who acquired the right to exercise the Option
by bequest or inheritance (ii) in the event of the Grantee’s Disability, by the
Grantee or his or her personal representative or (iii) in the event of a
Grantee’s Retirement, by the Grantee.

13.2   In the event of the Grantee’s death, Disability or Retirement the Option,
if it has become exercisable in full, shall not be exercisable after the date of
its expiration or more than twelve months from the date of the Grantee’s death,
Disability or Retirement, whichever first occurs.

13.3   The date of Disability of a Grantee shall be determined (a) with respect
to Awards that are subject to Section 409A of the Code, in accordance with the
requirements of Section 409A of the Code, and (b) with respect to all other
Awards, by the Committee.

13.4   Regardless of any other provision of the Plan or any Award agreement:

10.8-10

10



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan

  a)   Subject to Section 13.4(b), if a Grantee becomes entitled to the payment,
exercise or settlement of any Award that is subject to Section 409A of the Code
upon the Grantee’s termination, the payment exercise or settlement of such Award
will not be made or permitted before the Grantee incurs a “separation from
service” as defined in Treasury Regulation §1.409A-1(h) from the Corporation and
all Subsidiaries (a “Separation from Service”).     b)   If a Grantee is a
specified employee (within the meaning of Treasury Regulation §1.409A-1(i) and
as determined under the Corporation’s policy for determining specified
employees) and becomes entitled to the payment, exercise or settlement of any
Award that is subject to Section 409A of the Code upon the Grantee’s Separation
from Service (as defined above), such payment, exercise or settlement of such an
Award shall not be made until the first business day of the seventh month
following the Grantee’s Separation from Service or, if earlier, the Grantee’s
death.

SECTION 14
Award Agreements

14.1   Each Award granted under this Plan shall be evidenced by an award
agreement, as the Committee may deem appropriate, between the Grantee to whom
the Award is granted and the Corporation, setting forth the number of Common
Shares, SARs, or units subject to the Award and such other terms and conditions
applicable to the Award not inconsistent with this Plan.

14.2   The award agreement for an Option shall also be referred to as a stock
option award agreement.

SECTION 15
Tax Withholding

15.1   The Committee may establish such rules and procedures as it considers
desirable in order to satisfy any obligation of the Corporation to withhold
federal income taxes or other taxes with respect to any Award made under this
Plan. Such rules and procedures may provide:

  a)   in the case of Awards paid in Common Shares, the Corporation may withhold
Common Shares otherwise issuable upon exercise or settlement of such Award in
order to satisfy withholding obligations, unless otherwise instructed by the
Grantee or unless the Committee determines otherwise at the time of Grant; and  
  b)   in the case of an Award paid in cash, that the withholding obligation
shall be satisfied by withholding the applicable amount at the time payable and
paying the net amount in cash to the Grantee; provided that the requirements of
the Rules, to

10.8-11

11



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
the extent applicable, must be satisfied with regard to any withholding pursuant
to clause (a).
SECTION 16
Change of Control

16.1   For the purpose of this Plan, a “Change of Control” of the Corporation
means a change of control of a nature that:

  (i)   would be required to be reported in response to Item 1(a) of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Exchange Act; or     (ii)   results in a Change of Control of the
Corporation within the meaning of the Home Owners’ Loan Act of 1933, as amended,
and the Rules and Regulations promulgated by the OTS, as in effect on the
Effective Date (provided, that in applying the definition of change of control
as set forth under the rules and regulations of the OTS, the Board shall
substitute its judgment for that of the OTS); or     (iii)   without limitation,
such a Change of Control shall be deemed to have occurred at such time as;

  (a)   any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the Corporation’s outstanding securities
ordinarily having the right to vote at the election of directors;     (b)  
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least 75% of the directors comprising the Incumbent
Board, or whose nomination for election by the Corporation’s shareholders was
approved by the same Nominating Committee serving under an Incumbent Board shall
be, for purposes of this clause (b), considered as though he were a member of
the Incumbent Board;     (c)   a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Corporation or similar
transaction occurs in which the Corporation is not the resulting entity or;    
(d)   the approval by shareholders of a proxy statement proposal soliciting
proxies from shareholders of the Corporation, by someone other than the

10.8-12

12



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
current management of the Corporation; seeking shareholder approval of a plan of
reorganization, merger or consolidation of the Corporation or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan or transaction are
exchanged for or converted into cash or property or securities not issued by the
Corporation; or

  (e)   a tender offer is made and completed for 20% or more of the voting
securities of the Corporation.

16.2   In the event of a Change of Control affecting the Corporation, then,
notwithstanding any provision of this Plan or of any provisions of any Award
agreements entered into between the Corporation and any Grantee to the contrary,
all Awards that have not expired and which are then held by any Grantee (or the
person or persons to whom any deceased Grantee’s rights have been transferred)
shall, as of such Change of Control, become fully and immediately vested and
exercisable and may be exercised for the remaining term of such Awards;
provided, however, that in the event that any exercise or receipt of an Award in
connection with a Change of Control alone, or in the aggregate with other
payments to a Grantee, would result in the imposition of a penalty tax pursuant
to Section 280G of the Code, such exercise or receipt would remain subject to
any vesting schedule set forth in the Award agreement. Notwithstanding the
foregoing, any Awards that are subject to Section 409A of the Code and become
vested pursuant to this Section 16.2 shall not be paid or settled unless the
Change of Control constitutes a “change in control event” for purposes of
Section 409A of the Code and Treasury Regulation §1.409A-3(i)(5).

SECTION 17
Dilution or Other Adjustment

17.1   If the Corporation is a party to any merger or consolidation, or
undergoes any merger, consolidation, separation, reorganization, liquidation or
the like, the Committee shall have the power to make arrangements, which shall
be binding upon the holders of unexpired Awards, for the substitution of new
Awards for, or the assumption by another corporation of, any unexpired Awards
then outstanding hereunder; provided that such substitution or assumption
complies with Section 409A of the Code, to the extent applicable.

17.2   In the event of any change in capitalization affecting the Common Shares,
such as a stock split, stock dividend, recapitalization, merger, consolidation,
spin-off, split-up, combination or exchange of shares or other form of
reorganization, or any other change affecting the Common Shares, including a
distribution (other than normal cash dividends) of Corporation assets to
shareholders, the Committee shall conclusively determine the appropriate
adjustment in the terms of outstanding Awards, including the option prices of
outstanding Options, and the number and kind of shares or other securities as to
which outstanding Awards shall be exercisable, and the aggregate

10.8-13

13



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
number of shares with respect to which Awards may be granted. Notwithstanding
the foregoing, an adjustment pursuant to this Section 17.2 shall be made only to
the extent such adjustment complies with Section 409A of the Code, to the extent
applicable.

17.3   The existence of this Plan and the Awards granted hereunder shall not
affect or restrict in any way the right or power of the Board or the
shareholders of the Corporation to make or authorize the following: any
adjustment, recapitalization, reorganization or other change in the
Corporation’s capital structure or its business; any merger, acquisition or
consolidation of the Corporation; any issuance of bonds, debentures, preferred
or prior preference stocks ahead of or affecting the Corporation’s capital stock
or the rights thereof; the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business; or any other
corporate act or proceeding, including any merger or acquisition which would
result in the exchange of cash, stock of another company or options to purchase
the stock of another company for any Award outstanding at the time of such
corporate transaction or which would involve the termination of all Awards
outstanding at the time of such corporate transaction.

SECTION 18
Transferability

18.1   Except as set forth in Section 18.2 of this Plan, no Award shall be sold,
pledged, assigned, transferred, or encumbered by a Grantee other than by will or
by the laws of descent and distribution.

18.2   Only an NQSO may be pledged, assigned, or transferred by a Grantee to
another individual provided that the NQSO is pledged, assigned, or transferred
without consideration by a Grantee, subject to such rules as the Committee may
adopt, to (i) a member of the Grantee’s Immediate Family, (ii) a trust solely
for the benefit of the Grantee and his or her Immediate Family or (iii) a
partnership or limited liability company whose only partners or members are the
Grantee and his or her Immediate Family (hereinafter referred to as the
Permitted Transferee); provided that the Committee is notified in advance in
writing of the terms and conditions of any proposed pledge, assignment or
transfer and the Committee determines that such pledge, assignment or transfer
complies with the requirements of this Plan and the applicable Award agreement.

18.3   Any pledge, assignment or transfer of an Award that does not comply with
the provisions of this Plan and the applicable Award agreement shall be void and
unenforceable against the Corporation.

18.4   All terms and conditions of a pledged, assigned or transferred Award
shall apply to the beneficiary, executor, administrator, and Permitted
Transferee, whether one or more, of the Grantee (including the beneficiary,
executor and administrator of a permitted transferee), including the right to
amend the applicable Award agreement; provided

10.8-14

14



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
     that the Permitted Transferee shall not pledge, assign or transfer an Award
other than by will or by the laws of descent and distribution.
SECTION 19
Amendment, Termination or Modification

19.1   Without further approval of the shareholders of the Corporation, the
Board may at any time terminate this Plan, or may amend it from time to time in
such respects as the Board may deem advisable, except that the Board may not,
without approval of the shareholders, make any amendment which would
(i) increase the aggregate number of Common Shares that may be issued under this
Plan, except for adjustments pursuant to Section 17 of this Plan,
(ii) materially modify the requirements as to eligibility for participation in
this Plan, or (iii) materially increase the benefits accruing under this Plan.
The above notwithstanding, the Board may amend this Plan to take into account
changes in applicable securities, federal income tax and other applicable laws.

19.2   The Board may authorize the Committee to direct the execution of an
instrument providing for the modification of any outstanding Option which the
Board believes to be in the best interests of the Corporation; provided,
however, that no such modification, extension or renewal shall confer on the
holder of such Option any right or benefit which could not be conferred on him
by the grant of a new Option at such time and shall not materially decrease the
holder’s benefits under the Option without the consent of the holder of the
Option, except as otherwise permitted under this Plan. Notwithstanding the
foregoing, any modification, extension or renewal under this Section 19.2 shall
comply with the requirements of Section 409A of the Code, to the extent
applicable.

SECTION 20
General Provisions

20.1   No Awards may be exercised by a Grantee if such exercise, and the receipt
of cash or stock thereunder, would be, in the opinion of counsel selected by the
Corporation, contrary to law or the regulations of any duly constituted
authority having jurisdiction over this Plan.

20.2   No Awards may be granted to an Employee while he or she is on a bona fide
leave of absence. Notwithstanding the foregoing:

(a) With respect to ISOs, a bona fide leave of absence shall be treated in
accordance with Treasury Regulation §1.421-1(h)(2).
(b) With respect to any Award that is subject to Section 409A of the Code, a
bona fide leave of absence shall be treated in accordance with Treasury
Regulation §1.409A-1(h)(1).
10.8-15

15



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
(c) With respect to any other Award, a bona fide leave of absence approved by a
duly constituted officer of the Corporation shall not be considered interruption
or termination of service of any Grantee for any purposes of this Plan or Awards
granted thereunder.

20.3   No Grantee shall have any rights as a shareholder with respect to any
shares subject to Awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Corporation.

20.4   Nothing contained in this Plan or in an Award agreement granted
thereunder shall confer upon any Grantee any right to (i) continue in the employ
of the Corporation or any of its Subsidiaries or continue serving on the Board
or the Board of Directors of a Subsidiary or (ii) interfere in any way with the
right of the Corporation or any of its Subsidiaries to terminate the Grantee’s
employment at any time or service on the Board.

20.5   Any Award agreement may provide that shares issued upon exercise of any
Awards may be subject to such restrictions, including, without limitation,
restrictions as to transferability and restrictions constituting substantial
risks of forfeiture as the Committee may determine at the time such Award is
granted.

20.6   It is intended that the Awards granted under the Plan comply with, or be
exempt from, Section 409A of the Code and the Treasury Regulations promulgated
thereunder, and the Plan shall be interpreted, administered and operated
accordingly. Nothing herein shall be construed as an entitlement to or a
guarantee of any particular tax treatment to a Grantee, and none of the
Corporation, its Subsidiaries, the Board or the Committee shall have any
liability with respect to any failure to comply with the requirements of
Section 409A of the Code.

SECTION 21
Plan Effective Date

21.1   This Plan became effective on the date of its adoption by the Board
subject to approval of this Plan by the shareholders of the Corporation within
twelve (12) months after the date of this Plan’s adoption by the Board (the
“Effective Date”).

SECTION 22
Plan Termination

22.1   No Award may be granted under this Plan on or after the date which is ten
years following the Effective Date specified in Section 21, but Awards
previously granted may be exercised in accordance with their terms.

10.8-16

16



--------------------------------------------------------------------------------



 



United Community Financial Corp.
Amended and Restated 1999 Long-Term Incentive Plan
SECTION 23
Governing Law

23.1   This Plan and all actions taken hereunder shall be governed by and
construed in accordance with the laws of the State of Ohio, except to the extent
federal law shall be deemed applicable.

10.8-17

17